Citation Nr: 1123737	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant's military service extended from September 1997 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that the character of the appellant's service constituted a bar to Department of Veterans Affairs benefits.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of her testimony is associated with the claims file.  


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal at to whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2011 hearing before the undersigned Veterans Law Judge, the appellant requested to withdraw his claim with respect to whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits.   This serves to withdraw the sole issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to these three issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to service connection for: the residuals of post cryosurgery; recurrent mild dysplasia; and a left shoulder disorder.  Dismissal is warranted.


ORDER

The appeal as to whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits is dismissed.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


